DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/21 has been entered.

Response to Arguments
                                            Response: 35 U.S.C.  § 103
1.    Applicants argue:
“Applicant respectfully traverses the rejections to these claims and respectfully requests reconsideration of the application and withdrawal of the rejections.
To establish a prima facie case of obviousness, the cited prior art references must teach or suggest all of the claim elements. In addition, there must be some apparent reason, either in the references or in the knowledge of one skilled in the art, to modify the reference or to combine the elements of multiple references with a reasonable expectation of success.” (Remarks: page 10)

2.    Examiner Response:
The examiner respectfully disagrees.  The examiner notes that the Stonner et al. reference has a monitoring system to measure the deformation of an object in fluid tunnels as well as force and moments that act on the object, see Col. 13 lines 13-27, “Referring briefly to FIG. 3, shown is a, etc.”.  The Ross et al. reference analyzes how birds coordinate aerodynamic force production relative to the changes in their body orientation during turns while flying, see st paragraph, “To test this hypothesis, etc.”.  Both references analyze aerodynamic forces, and it would have been obvious to a person of ordinary skill in the art to modify the teachings of Stonner et al. of having a monitoring system to test articles in fluid tunnels by incorporating calculating the average of the aerodynamic resistance forces exerted on the object or person between the moments tinit and tfin.  This demonstrates that a prima facic case of obviousness has been established between the Stonner et al. and Ross et al. references.

3.    Applicants argue:
“Applicant asserts that Stonner in view of Ros fails to render obvious the combination of features of amended Claims 1 and 13.
Stonner describes a system for determining the deformation of an object, such as an aircraft, placed in a wind tunnel. (Emphasis added.) This system includes digital scanning means for the acquisition of point clouds (Col. 6, lines 57-64) and a computer system. The object is placed in a tunnel of a wind tunnel (Fig. 1; Col. 6, lines 56-57) and the scanning means are configured to record position data of at least one point on a surface of the object, which is placed at different altitudes and orientations in the wind tunnel.
Applicant wishes to point out that, unlike the claimed subject matter which does not require a wind tunnel (as specified in the description on page 2, line 25 to page 3, line 19), the method and system described in Stonner specifically requires a wind tunnel.
In Stonner, the object is positioned in a moving fluid requiring a wind tunnel. (Col. 6, line 57 to Col. 7, lines 34.) Thus, Stonner does not describe a digital simulation (which does not require a wind tunnel) of the displacement of solids formed by point clouds corresponding to the object or person in a fluid, for each moment between the moments Wt and tfm.
(Remarks: pages 10-11)

4.    Examiner Response:
The examiner notes that the claim language states “A method for determining the aerodynamic resistance of an object or a person having its own movement and acquiring, between two moments tinit and tfin 3D clouds of dots corresponding to the spatial positions of various points positioned at different locations of the object or the person.  The claim language does not state that the aerodynamic resistance of an object or person having its own movement is being determined in an area that is not enclosed.  The claim just states that aerodynamic resistance of an object or person having its own movement is being determined.  Therefore, if there is a determination of aerodynamic resistance of an object or person having its own movement, which is taught by the Stonner et al. reference, it is fitting the claim limitation, see the Abstract and Col. 3 lines 17-30, “The above-noted needs associated with, etc.”, Col. 7lines 34-37, “For example, the wind tunnel 136, etc.” of the Stonner et al. reference.  
Also, within the Stonner et al. reference digital models of the test articles are generated, where the test article is at the current attitude and the desired attitude, see Col. 19 lines 27-42 of the Stonner et al. reference.  By there being a digital model of the test article in the current attitude and the desired attitude, demonstrates that there is a comparison of the test article in digital models.  Further, the movement of the test article from the current attitude to the desired 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stonner et al. (U.S. Patent 7,997,130) (from IDS dated 1/9/18) in view of online reference Pigeons steer like helicopters and generate down and upstroke lift during low speed turns, written by Ros et al.

With respect to claim 1, Stonner et al. discloses “ A method for determining the aerodynamic resistance of an object or a person having its own movement” as [Stonner et al. (Abstract, Col. 3 lines 17-30, “The above-noted needs associated with, etc.”, Col. 7lines 34-37, “For example, the wind tunnel 136, etc.”)];
“acquiring, between two moments tinit and tfin 3D clouds of dots corresponding to the spatial positions of various points positioned at different locations of the object or the person” as [Stonner et al. (Col. 11 lines 42-51, “The computer system 66, etc.”)]; 
“determining 3D models as a function of time, for each moment between tinit and tfin, from dots of the clouds of dots acquired at each moment between the moments tinit and tfin,” as [Stonner et al. (Col. 16 lines 4-12, “As is known in the art, the point cloud, etc.”, Col. 16 lines 51-60, “The monitoring system 10provides, etc.”)];
“simulating, by way of a digital model, the movement of the solids described by the clouds of dots corresponding to the object with a person in a fluid, for each moment between the moments tinit and tfin,” as [Stonner et al. (Col. 18 line 49 – Col. 19 lines 1-42, “Referring to Fig. 13, the monitoring, etc.”, Figs. 13 and 14)];
While Stonner et al. teaches calculating the aerodynamic resistance force, Stonner et al. does not explicitly disclose “calculating the average of the aerodynamic resistance forces exerted on the object or person between the moments tinit and tfin.”
Ros et al. discloses “calculating the average of the aerodynamic resistance forces exerted on the object or person between the moments tinit and tfin.” as [Ros et al. (Abstract, Pg. 19991, left col, 1st paragraph, “To test this hypothesis, etc.”)];
Stonner et al. and Ros et al. are analogous art because they are from the same field endeavor of analyzing aerodynamic force.
init and tfin as taught by Ros et al. for the purpose of determining how birds coordinate aerodynamic force production relative to changes in body orientation.
The motivation for doing so would have been because Ros et al. teaches that by analyzing why animals change their body orientations, the ability to determine the aerodynamic forces relative to the upstroke of a bird (Ros et al. (Abstract).

With respect to claim 13, Stonner et al. discloses “A system for determining the aerodynamic resistance of an object or a person having its own movement” as [Stonner et al. (Abstract, Col. 3 lines 17-30, “The above-noted needs associated with, etc.”, Col. 7lines 34-37, “For example, the wind tunnel 136, etc.”)];
“means for acquiring, between two moments tinit and tfin 3D clouds of dots corresponding to the spatial position of various points positioned at different locations of the object or the person” as [Stonner et al. (Col. 11 lines 42-51, “The computer system 66, etc.”)]; 
“means for determining 3D models as a function of time, for each moment between tinit and tfin, from dots of the clouds of dots acquired at each moment between tinit and tfin,” as [Stonner et al. (Col. 16 lines 4-12, “As is known in the art, the point cloud, etc.”, Col. 16 lines 51-60, “The monitoring system 10provides, etc.”)];
“means for simulating, by way of a digital simulation, the movement of the solids formed by the clouds of dots corresponding to the object with a person in a fluid, for each moment init and tfin,” as [Stonner et al. (Col. 18 line 49 – Col. 19 lines 1-42, “Referring to Fig. 13, the monitoring, etc.”, Figs. 13 and 14)];
While Stonner et al. teaches calculating the aerodynamic resistance force, Stonner et al. does not explicitly disclose “calculating the average of the aerodynamic resistance forces exerted on the object or person between the moments tinit and tfin.”
Ros et al. discloses “means for calculating the average of the aerodynamic resistance forces exerted on the moving object or person between the moments tinit and tfin.” as [Ros et al. (Abstract, Pg. 19991, left col, 1st paragraph, “To test this hypothesis, etc.”)];
Stonner et al. and Ros et al. are analogous art because they are from the same field endeavor of analyzing aerodynamic force.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Stonner et al. of having a monitoring system to test articles in fluid tunnels by incorporating means for calculating the average of the aerodynamic resistance forces exerted on the moving object or person between the moments tinit and tfin as taught by Ros et al. for the purpose of determining how birds coordinate aerodynamic force production relative to changes in body orientation.
The motivation for doing so would have been because Ros et al. teaches that by analyzing why animals change their body orientations, the ability to determine the aerodynamic forces relative to the upstroke of a bird (Ros et al. (Abstract).

6.	Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stonner et al. (U.S. Patent 7,997,130) (from IDS dated 1/9/18) in view of online reference Pigeons steer like helicopters and generate down and upstroke lift during low speed turns, written by Ros et al. .

With respect to claim 2, the combination of Stonner et al. and Ros et al. teaches the method of claim 1 above.
While the combination of Stonner et al. and Ros et al. teaches having positional data of a plurality of points to form a point cloud, Stonner et al. and Ros et al. do not explicitly disclose “- projecting a pattern, such as a moire on the object or person, acquiring several images of the project a pattern between the moments tinit and tfin, calculating by triangulation and recording the position of dots belonging to the pattern, between moments tinit and tfin.”
Galietti et al. discloses “- projecting a pattern, such as a moire on the object or person” as [Galietti et al. (Pg. 479, sec. 2.1 Basics of the projection moire technique, 1st paragraph, “Figure 1 illustrates, etc.”)];
“acquiring several images of the project a pattern between the moments timt and tfin,” as [Galietti et al. (Pg. 479, sec. 2.1 Basics of the projection moire technique, 1st paragraph, “Figure 1 illustrates, etc.”)];
“calculating by triangulation and recording the position of dots belonging to the pattern, between moments tinit and tfin.” as [Galietti et al. (Pg. 479, sec. 2.1 Basics of the projection moire technique, 1st paragraph, “Figure 1 illustrates, etc.”, Pg. 480, left col., #3 Moire fringes form after superimposition, etc.”)];
Stonner et al., Ros et al. and Galietti et al. are analogous art because they are from the same field endeavor of analyzing the displacement of an object.
init and tfin, calculating by triangulation and recording the position of dots belonging to the pattern, between moments tinit and tfin as taught by Galietti et al. for the purpose of measuring the displacements of large cale aeronautical components.
The motivation for doing so would have been because Galietti et al. teaches that the current projection moire system (PMS) can perform accurate measurements with no need to include corrections for optical aberrations (Galietti et al. (Conclusion).

With respect to claim 14, the claim recites the same substantive limitations as claim 2 above and is rejected using the same teachings.

7.	Claims 3-4, 6, 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stonner et al. (U.S. Patent 7,997,130) (from IDS dated 1/9/18), online reference Pigeons steer like helicopters and generate down and upstroke lift during low speed turns, written by Ros et al. in view of Rueger (U.S. PGPub 2007/0095135) (from IDS dated 1/9/18).

With respect to claim 3, the combination of Stonner et al. and Ros et al. teaches the method of claim 1 above, and Stonner et al. further discloses “determining a mesh from the data relative to the recorded and processed sets of clouds of dots.” as [Stonner et al. (Col. 16 lines 44-48, “The wireframe model 56 may be displayed, etc.”)];
init and tfin consists of at least the following steps: applying at least one preprocessing operation of the data relative to the recorded sets of clouds of dots”
Rueger discloses “characterized in that the step for determining 3D models as a function of time from dots of the clouds of dots acquired at each moment between the moments timt and tfin consists of at least the following steps: applying at least one preprocessing operation of the data relative to the recorded sets of clouds of dots” as [Rueger (paragraph [0026])];
Stonner et al., Ros et al. and Rueger are analogous art because they are from the same field endeavor of analyzing the displacement of an object.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Stonner et al. and Ros et al. of having a monitoring system to test articles in fluid tunnels by incorporating characterized in that the step for determining 3D models as a function of time from dots of the clouds of dots acquired at each moment between the moments tinit and tfin consists of at least the following steps: applying at least one preprocessing operation of the data relative to the recorded sets of clouds of dots as taught by Rueger for the purpose of determining drag characteristics of an aircraft.
The motivation for doing so would have been because Rueger teaches that determining drag characteristics of an aircraft, the ability to determine an objects orientation when the object is being accelerated can be accomplished (Rueger (paragraph [0010] –[0011]).

With respect to claim 4, the combination of Stonner et al., Ros et al. and Rueger discloses the method of claim 3 above, and Rueger further discloses “characterized in that said step for preprocessing of the data relative to the recorded sets of dots consists of at least one step for filtering abnormal dots and/or filtering noise and/or spatiotemporal smoothing.” as [Rueger (paragraph [0026])] Examiner’s interpretation: The Examiner notes that the claim language does not state how the noise is being filtered.  The examiner considers the vibrations that cancel the noise out to be the filtering of noise, since the noise is being removed where there is a smooth readout of the orientation change; 

With respect to claim 6, the combination of Stonner et al., Ros et al. and Rueger discloses the method of claims 1 and 5 above, and Ros et al. further discloses “characterized in that said average of the aerodynamic resistance forces is determined by calculating the quadruple integral of the product of the density P(C,Vx,Vy,Vz) and the aerodynamic resistance forces exerted on the object or the person F(D(C,Vx,Vy,Vz)).” as [Ros et al. (Abstract, Pg. 19991, left col, 1st paragraph, “To test this hypothesis, etc.”)];

With respect to claims 15-16, the claims recite the same substantive limitations as claims 3-4 above and are rejected using the same teachings.

With respect to claim 18, the claim recites the same substantive limitations as claim 6 above and is rejected using the same teachings.

8.	Claims 7-12 and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stonner et al. (U.S. Patent 7,997,130) (from IDS dated 1/9/18), online reference Pigeons steer like helicopters and generate down and upstroke lift during low speed turns, written by Ros et al. in view of online reference Aerodynamic study of different cyclist positions: CFD analysis and full-scale wind tunnel tests, written by Defraeye et al. (from IDS dated 1/9/18).

With respect to claim 7, the combination of Stonner et al., Ros et al. and Rueger discloses the method of claim 5 above.
While the combination of Stonner et al., Ros et al. and Rueger teaches calculating the average aerodynamic resistance forces exerted on an object or person, Stonner et al., Ros et al. and Rueger do not explicitly disclose “characterized in that the aerodynamic resistance forces F(D(C,Vx,Vy,Vz)) are determined by digital simulation using the Navier-Stokes equations and/or the Reynolds-Averaged Navier-Stokes (RANS) equations, and preferably the so-called SST (Shear-Stress Transport) model.”
Defraeye et al. discloses “characterized in that the aerodynamic resistance forces F(D(C,Vx,Vy,Vz)) are determined by digital simulation using the Navier-Stokes equations and/or the Reynolds-Averaged Navier-Stokes (RANS) equations, and preferably the so-called SST (Shear-Stress Transport) model.” as [Defraeye et al.(Abstract, Pg. 1266, left col. last paragraph, “In Figs. 5 and 6, the Cp coefficients, etc.”, Figs. 5 and 6)];
Stonner et al., Ros et al. and Defraeye et al. are analogous art because they are from the same field endeavor of analyzing the displacement of an object.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Stonner et al. and Ros et al. of calculating 
The motivation for doing so would have been because Defraeye et al. teaches that by studying different aerodynamic cyclist positons, detailed flow field information is obtained, which allows more insight in the causes of drag force and provides better guidance for position improvements (Defraeye et al. (Abstract).

With respect to claim 8, the combination of Stonner et al., Ros et al. and Defraeye et al. discloses the method any one of claims 5 to 7 above, and Defraeye et al. further discloses “characterized in that the average of the aerodynamic resistance forces is calculated while considering that the flow of the fluid is parallel to the horizontal plane, i.e., the component Vx is zero.” as [Defraeye et al (Pg. 1263, sec. 3.1, 2nd paragraph, “Measurements were carried out at, etc.”)];

With respect to claim 9, the combination of Stonner et al., Ros et al. and Defraeye et al. discloses the method any one of claims 5 to 8 above, and Defraeye et al. further discloses “characterized in that the average of the aerodynamic resistance forces is calculated while considering that the strength of the wind V does not depend on its direction.” as [Defraeye et al (Pg. 1263, sec. 3.1, 2nd paragraph, “Measurements were carried out at, etc.”, Table 1)];

With respect to claim 10, the combination of Stonner et al., Ros et al. and Defraeye et al. discloses the method any one of claims 5 to 9 above, and Defraeye et al. further discloses “characterized in that the average of the aerodynamic resistance forces is calculated while considering that the speed of the object or person with its own movement does not depend on the strength V of the wind or its direction.” as [Defraeye et al (Pg. 1263, sec. 3.1, 1st – 2nd paragraph, “The experiments were carried out in a, etc.”)];

With respect to claim 11, the combination of Stonner et al., Ros et al. and Defraeye et al. discloses the method any one of claims 5 to 10 above, and Defraeye et al. further discloses “characterized in that the average of the aerodynamic resistance forces is calculated while considering that the specific movement of the object or the person is symmetrical relative to the axis defined by i.” as [Defraeye et al (Pg. 1263, sec. 3.1, 1st – 2nd paragraph, “The experiments were carried out in a, etc.”)];

With respect to claim 12, the combination of Stonner et al., Ros et al. and Defraeye et al. discloses the method any one of claims 5 to 11 above, and Defraeye et al. further discloses “characterized in that the average of the aerodynamic resistance forces is calculated while considering that the clouds of dots recorded in a time interval Wt and tfin equal to the period of the specific movement of the object or the person.” as [Ros et al. (Abstract, Pg. 19991, left col, 1st paragraph, “To test this hypothesis, etc.”, Pg. 19993, right col. Discussion, 3rd paragraph, “Net Aerodynamic force magnitude (|F|) varied consistently, etc.”)] Examiner’s interpretation: The body rotations of the pigeons were quantified  relative to the redirection of the aerodynamic force averaged over successive downstrokes.
With respect to claims 19-24, the claims recite the same substantive limitations as claims 7-12 above and are rejected using the same teachings.

9.	Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stonner et al. (U.S. Patent 7,997,130) (from IDS dated 1/9/18), online reference Pigeons steer like helicopters and generate down and upstroke lift during low speed turns, written by Ros et al., Rueger (U.S. PGPub 2007/0095135) (from IDS dated 1/9/18) in view of online reference Reference values and improvement of aerodynamic drag in professional cyclists, written by Garcia-Lopez et al.

With respect to claim 5, the combination of Stonner et al., Ros et al. and Rueger discloses the method of any one of claims 1 to 4 above.
While the combination of Stonner et al., Ros et al. and Rueger teaches predicting the aerodynamic drag of a cyclist, Stonner et al., Ros et al. and Rueger do not explicitly disclose “breaking down, in an orthogonal base (i,j,k), a vector D corresponding to the relative movement of the solid in the fluid as the difference between the vector V corresponding to the characteristic vector of the movement of the fluid in the vector C corresponding to the characteristic vector of the movement of the object or the person; “determining the vector D as a function of C, Vx, Vy and Vz, with C the speed of the object or person considering that the movement of the object or person is done along the axis i, Vx the windspeed along the axis i, Vy the speed of the wind along the axis j and Vz the speed of the wind along the axis k; determining a probability law joined to the variables C, Vx, Vy and Vz, said variables being considered non-independent random variables, corresponding to the density P(C,Vx,Vy,Vz).”
st paragraph, “It has been reported that the aerodynamic, etc.”, Pg. 278, left col., Experimental design, 1st paragraph, “The cyclists performed five, etc.”)] Examiner’s interpretation: The examiner considers the power that cyclists generates to be vector D, since the power is what is required to overcome the aerodynamic drag;
“determining the vector D as a function of C, Vx, Vy and Vz, with C the speed of the object or person considering that the movement of the object or person is done along the axis i, Vx the windspeed along the axis i, Vy the speed of the wind along the axis j and Vz the speed of the wind along the axis k” as [Garcia-Lopez et al. (Pg. 277, Introduction, 1st paragraph, “It has been reported that the aerodynamic, etc.”, Pg. 278, left col., Experimental design, 1st paragraph, “The cyclists performed five, etc.”)] Examiner’s interpretation:  The power that the cyclist generates to where there will be movement, takes into consideration, the speed that is generated by the cyclist and the wind speed;
“determining a probability law joined to the variables C, Vx, Vy and Vz, said variables being considered non-independent random variables, corresponding to the density P(C,Vx,Vy,Vz).” as [Garcia-Lopez et al. (Pg 279, right col., 2nd – 3rd paragraph, “The variables derived from aerodynamic, etc.”)];
Stonner et al., Ros et al., Rueger and Garcia-Lopez et al. are analogous art because they are from the same field endeavor of analyzing aerodynamic force on an object or person.

The motivation for doing so would have been because Garcia-Lopez et al. teaches that measuring the aerodynamic drag in professional cyclist, the ability to analyze the aerodynamic drag at a pace of a race can be accomplished (Garcia-Lopez et al. (Conclusions, “We have obtained reference values of aerodynamic, etc.”).

With respect to claim 17, the claim recites the same substantive limitations as claim 5 above and is rejected using the same teachings.

10.	Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stonner et al. (U.S. Patent 7,997,130) (from IDS dated 1/9/18) in view of online reference Pigeons steer like .

With respect to claim 25, the combination of Stonner et al. and Ros et al. teaches the method of claim 1 above.
While the combination of Stonner et al. and Ros et al. teaches determining the aerodynamic resistance of a cyclist in a static position (without pedaling), Stonner et al. and Ros et al. do not explicitly disclose “determination of the aerodynamic resistance of a cyclist having his own pedaling movement on a bicycle.”
Garcia-Lopez et al. discloses “determination of the aerodynamic resistance of a cyclist having his own pedaling movement on a bicycle.” as [Garcia-Lopez et al. (Pg. 278, left col., Experimental design, 1st paragraph, “The cyclists performed five, etc.”, Pg. 280, Results, 1st paragraph, “Table I shows that the drag, etc.”, Table 1)] Examiner’s interpretation: The examiner considers positions 2-5 (during effort) to be the cyclist pedaling, since the test of the cyclist in those positions were dynamic, where the cyclist was pedaling against resistance. 
Stonner et al., Ros et al. and Garcia-Lopez et al. are analogous art because they are from the same field endeavor of analyzing aerodynamic force on an object or person.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Stonner et al. and Ros et al. of having a monitoring system to test articles in fluid tunnels by incorporating determination of the aerodynamic resistance of a cyclist having his own pedaling movement on a bicycle as taught by Garcia-Lopez et al. for the purpose of measuring the aerodynamic drag in professional cyclist.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of Velazquez Lopez et al. (U.S PGPub 2010/0106471) a computer-aided method suitable for assisting in the design of an aircraft by providing the values of dimensional variables, dependent of a predefined set of parameters, for the complete aircraft or an aircraft component.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594.  The examiner can normally be reached on 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on (571)272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/BERNARD E COTHRAN/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128